Citation Nr: 0315031	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  00-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a June 1997 rating decision rendered by the Regional 
Office (RO) denying an increased rating for a hammertoe 
deformity was timely appealed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The claimant enlisted in the U.S. Navy Reserves in 1942, but 
was subsequently released into inactive duty status.  In May 
1943, he was recalled to active duty to report in July 1943.  
However, prior to reporting he was found to be not physically 
qualified for active duty and was released later in 1943.  He 
later became a member of a State National Guard between 1977 
and 1980, and afterward a member of the Army Reserves from 
1980 to 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that the veteran had failed to submit 
a timely appeal of a rating decision dated in June 1997.

The veteran testified at a Travel Board hearing in December 
2002.  At that time he raised several additional claims for 
issues involving an increased rating for service-connected 
hammertoe deformity for the second toe of the left foot, 
service connection for the third toe of the left foot, and 
service connection for a spinal disorder.  (Transcript p. 
12).  As those issues have not yet been developed or 
certified on appeal, they are referred to the RO for such 
further development as may be required.


FINDINGS OF FACT

1.  By a June 1997 rating decision, the RO denied the 
veteran's claim of entitlement to an increased (compensable) 
rating for residuals of hammertoe deformity of the second toe 
of the left foot.

2.  Notice of the June 1997 denial was mailed to the veteran 
on August 25, 1997, and the veteran's notice of disagreement 
was received in August 1998; a statement of the case was 
issued in September 1998.

3.  The veteran's substantive appeal was received in 
September 1999, more than one year after the original notice 
of August 1997 and more than 60 days after the September 1998 
statement of the case.


CONCLUSION OF LAW

The veteran's appeal of a June 1997 rating decision that 
denied entitlement to an increased (compensable) rating for 
hammertoe deformity of the second toe of the left foot was 
not timely filed, and the Board lacks jurisdiction to 
consider this issue.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a determination by the RO that 
considered the veteran's substantive appeal untimely.  The 
question of whether a substantive appeal has been filed on 
time is an appealable issue.  38 C.F.R. § 19.34 (2002).  A 
statement of the case on the issue of timeliness of the 
appeal was issued in December 1999 and the veteran perfected 
an appeal as to the timeliness issue that same month.  The 
veteran raises several contentions regarding the timeliness 
issue.  The veteran contends that he was confused regarding 
the time he had left to perfect his appeal.  He also contends 
that his mail was delayed in getting to him because of a 
house fire.  Finally, he contends that the RO may have not 
mailed the notice to him in a timely fashion.

The veteran originally wrote to the New Orleans RO in 
December 1996 and requested that he be provided with a copy 
of an April 1984 VA letter that confirmed his service-
connected status.  The veteran desired a copy of the letter 
for his records.  He said that the previous copy of the 
letter was destroyed in a house fire.  

The RO wrote to the veteran, at the address provided in his 
December 1996 submission, in January 1997.  The RO informed 
the veteran that there was no record of him on file.  The 
veteran responded in February 1997 and provided a notarized 
copy of the April 1984 letter.  The letter provided notice to 
the veteran of the award of service connection for a 
"condition of the skeletal system" and notice of the denial 
of service connection for pulmonary tuberculosis and a 
nervous condition.  The veteran also requested an increased 
rating for his condition of the skeletal system - service-
connected hammertoe defect of the second digit of the left 
foot.

The veteran submitted statements in support of his claim in 
June and July 1997, respectively.  He reported his return 
address the same as on his December 1996 submission.

The veteran was afforded a VA examination in June 1997.  The 
address for the veteran was the same as that used by the RO 
for all correspondence.  The veteran did not report any 
difficulty in receiving correspondence at that address or 
that he had encountered any type of mail delay or loss in 
recent times as the result of a house fire.

The veteran's claim for an increased rating for his service-
connected hammertoe disability was denied by way of rating 
decision dated in June 1997.  Notice of the denial, and 
appellate rights, was provided by way of a letter dated 
August 25, 1997.  The notice was mailed to the same address 
as all of the prior correspondence noted above.  

The veteran wrote to the RO in September 1997 and requested a 
copy of all of his medical records, especially the June 1997 
VA examination report.  The veteran specifically referred to 
the RO's letter of August 25, 1997, in his correspondence.  
He indicated his return address to be the same as before.

The RO forwarded the requested material, to the address 
provided, in October 1997.

The veteran's notice of disagreement (NOD) with the denial of 
an increased rating for his service-connected hammertoe 
disability was received at the RO on August 18, 1998.  The RO 
issued a statement of the case (SOC) regarding the increased 
rating issue on September 21, 1998.  The SOC was sent to the 
same address as provided by the veteran on all of his prior 
correspondence.  

The veteran was also denied entitlement to service connection 
for curvature of the spine, right inguinal hernia, deformity 
of the third toe of the left foot and gash of the left groin 
in September 1998.  He was provided notice of the rating 
action by way of a letter dated September 21, 1998.

The veteran's substantive appeal regarding the June 1997 
rating decision was received at the RO on September 17, 1999.  
The envelope containing the veteran's September 1999 
substantive appeal had a return address that was the same as 
that provided by the veteran on all of his prior 
correspondence.

The RO notified the veteran that his substantive appeal was 
not timely in October 1999.  The notice was sent to the same 
address as all prior notices.

The veteran submitted his NOD with the determination that his 
appeal was untimely in November 1999.  The veteran admitted 
that he mailed his substantive appeal, via certified mail, on 
September 15, 1999.  The veteran claimed that his appeal was 
late because he had received other notices from the RO and 
was confused as to the timeline to perfect his appeal of his 
increased rating claim.  He said he was confused as to the 
one-year time period to perfect his appeal because of the 
September 1998 rating decision.  The veteran also said that 
he was sometimes distracted by his inguinal hernia such that 
it should constitute a mitigating factor.  The veteran 
further cited his age and how he had several issues to attend 
to involving his business interests.  In short, he asked that 
his appeal be considered timely for the several reasons he 
provided.  The veteran never alleged that he failed to 
receive a timely notice of the June 1997 rating action, or 
the pertinent SOC. 

The veteran submitted additional argument in August 2000.  He 
noted that he had incorrectly received notice of a hearing 
date that was intended for another veteran.  He said that the 
presumption that he received notice of the June 1997 rating 
decision should only be tentative and subject to further 
scrutiny.  He again pointed to his receipt of the mail 
intended for another veteran.  He never directly stated that 
he did not receive timely notice of the rating decision, his 
appellate rights, or his SOC.  

The veteran made several submissions of additional argument 
and evidence that was received at the Board in March and 
April 2002, respectively.  However, there was no further 
evidence relative to the issue on appeal.

The veteran testified at a Travel Board hearing in December 
2002.  There was no dispute as to the timing of the rating 
decision, notice of the rating action, NOD, SOC or 
substantive appeal regarding the increased rating claim.  The 
veteran testified that he was not "knowledgeable" about 
having notice regarding the denial of his claim.  He said 
that he had had a house fire prior to that and that things 
were in disarray.  He would occasionally miss some mail.  He 
said that he did not have an orderly way to keep things after 
his house fire.  The veteran testified about his receiving 
mail intended for another veteran and opined that maybe his 
notice was sent to the wrong the person.  The veteran related 
that his house fire occurred in February 1996.  He also said 
that he split his time between Louisiana and Missouri and 
this sometimes caused delays in receiving mail.  

Additional material from the veteran was received at the 
Board in January 2003.  The veteran included a copy of a 
newspaper article that reported that his house burned down in 
March 1996.  The veteran said that his personal life was 
pretty disorderly following the fire.  

In order to perfect an appeal, the appellant must file a 
notice of disagreement with a determination by the agency of 
original jurisdiction within one year from the date that the 
agency mails notice of its determination to him or her.  A 
substantive appeal must also be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, which 
ever period ends later.  Otherwise, that determination will 
become final.  38 C.F.R. §§ 20.202, 20.203, 20.302 (West 
2002).  Appellate review of an adverse decision of the RO is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.302.  Either the veteran or a representative may file a 
Substantive Appeal.  38 C.F.R. § 20.301(a).

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 
20.305(b) (2002).

The veteran was clearly provided notice of the June 1997 
rating decision in August 1997.  His own correspondence, 
dated in 1998, cites to the RO's August 1997 letter of 
notification.  Specifically, the veteran cited to the notice 
letter in requesting a copy of his medical records in 
September 1997.  He again cited to the RO's August 1997 
letter at the time he submitted his NOD in August 1998.  The 
veteran received notice of his appellate rights and waited 
almost a year to submit his NOD.  The SOC, mailed to the same 
address, informed the veteran that he had the remainder of 
the one-year period to perfect his appeal or 60 days, 
whichever was longer.  He waited another year to submit his 
appeal.

The Board does recognize that notice of a separate rating 
decision was mailed to the veteran at the same time that the 
SOC was mailed.  However, the SOC contained specific guidance 
as to the steps necessary to perfect an appeal of the 
increased rating claim.  It is possible that there may have 
been some confusion given that the two items were mailed at 
approximately the same time.  The veteran is still tasked 
with the requirement of submitting a timely appeal.  

The Board is sympathetic to the veteran's difficulties as a 
result of the fire at his house.  However, the fire occurred 
in March 1996, more than a year before the rating decision 
and notice at issue here.  The veteran exchanged a number of 
items of correspondence with the RO in 1997 and 1998 with no 
indication of any difficulty in the receipt of mail from the 
RO.  Moreover, the veteran's subsequent assertions that he 
may not have received the notice and/or SOC or that they 
could have be sent to another veteran by mistake are not 
supported by the evidence of record.  

The Board notes that, "[t]here is a presumption of 
regularity that attaches to actions of public officials."  
Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. 
Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  The Court has also 
"applied the presumption of regularity to all manner of VA 
processes and procedures."  Woods, 14 Vet. App. at 220.  See 
Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying 
presumption as to whether RO sent to claimant the application 
form for dependency and indemnity compensation); see also 
Butler v. Principi, 244 F. 3d 1337, 1340 (Fed. Cir. 2001) 
(the presumption of regularity, presumed that the Department 
had properly discharged its responsibilities by attaching a 
copy of the notice of appellate rights to the notification 
letter).

The Court has also stated that "[i]t is well settled that 
'clear evidence to the contrary' is required to rebut the 
presumption of regularity, i.e. the presumption that notice 
was sent in the regular course of government action."  
Schoolman, 12 Vet. App. at 310.  (citations omitted).  The 
Court specifically held that a statement such as the one of 
this veteran, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  The veteran's 
contention that he did not receive the RO's notice of his 
appellate rights and/or SOC, standing alone, is insufficient 
evidence to rebut the presumption of regularity.

In summary, the veteran's claim for an increased rating was 
denied in June 1997 and notice of the rating action and 
appellate rights was provided in August 1997.  The veteran 
failed to perfect a timely appeal of that decision.  The June 
1997 rating decision is now final.  

In so deciding this case the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
Chapter 51 of United States Code), Public Law 106-475, for 
possible application.  However, this case requires an 
application of the law rather than a development of the 
facts.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).  The veteran failed to submit a timely 
substantive appeal.  He was afforded the opportunity to point 
to any evidence of record that would show the submission of a 
timely appeal but could not identify any credible evidence to 
that effect.  As such, the claim must be dismissed under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The veteran failed to complete an appeal from the June 1997 
rating decision which denied an increased rating for a 
hammertoe deformity, and the matter is dismissed.




	                        
____________________________________________
	DAVID S. NELSON
	Acting, Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

